Citation Nr: 1421609	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-23 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart disorder, to include atrial fibrillation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to May 1978 and from October 1989 to January 1998 with additional service in the Reserves between such periods of active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2013, the Board remanded this case for additional development.  This file has now been returned to the Board for further consideration.  

As noted in the August 2013 Board Remand, the Veteran claimed entitlement to service connection for myocardial infarction and heart disease.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board found it appropriate to characterize the claim broadly as entitlement to service connection for a heart disorder.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that all documents are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.  

The Board also notes that in the August 2013 Remand, the Board referred to the agency of original jurisdiction (AOJ) the Veteran's allegation that the February 1999 rating decision was clearly and unmistakably erroneous because it had not been adjudicated by the AOJ.  The Board notes that this issue is still before the AOJ, as it has not yet been adjudicated.  



FINDING OF FACT

The Veteran's currently manifested atrial fibrillation first manifested many years after active duty service, and is not shown to be causally related to an event in service; the Veteran does not manifest any other chronic cardiovascular disorder.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to include atrial fibrillation, have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1111, 1110, 1112, 1131, 1133, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the present case, the RO sent a letter to the Veteran in March 2009.  This letter provided information as to what evidence was required to substantiate his service connection claims and of the division of responsibilities between VA and the claimant in developing the claims.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify.  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  In August 2013, VA sent a letter to the Veteran indicating that authorization was needed to obtain private treatment records the Veteran included on his application for benefits as relevant treatment.  No response from the Veteran was received.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded a VA examination in November 2013 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such examination is inadequate to adjudicate the Veteran's claim.  Moreover, the Board finds that the examination is adequate to decide the issue on appeal as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an examination of the Veteran.  The opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  In particular, the examiner reviewed and discussed the significance of abnormal electrocardiogram results in light of the current diagnoses and the Veteran's reported symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As indicated previously, in August 2013, the Board remanded the case for additional development, to include requesting that the Veteran identify any outstanding treatment records; obtaining all identified records, to include VA treatment records from Gainesville, Florida; and affording him a VA examination to determine the current nature and etiology of his heart disorder and address specific questions outlined in the remand directives.  As discussed in the preceding paragraphs, the Veteran was asked to identify any outstanding treatment records.  Also, all available VA treatment records were obtained.  Finally, he was afforded a VA examination in November 2013 to determine the current nature and etiology of his heart disorder, and the examiner answered all questions laid out in the remand directive.  Thereafter, his claim was readjudicated in the November 2013 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the August 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd Dyment v. Principi, 287 F.3d 1377 (2002) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that his current heart disorder, to include atrial fibrillation and bradycardia, is due to his military service and related to symptoms he suffered while in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic disorders, enumerated at 38 C.F.R. § 3.309(a), may be established based on a presumptive basis by showing that such disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress' of the preexisting condition.

Id. at 1096.

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, service treatment records from the Veteran's first period of service are negative for any complaints, diagnoses, or treatment of any heart disorder.  

Service treatment records from the Veteran's Reserve service revealed that, during a May 1988 periodic examination, he was noted to have an abnormal electrocardiogram (ECG) that suggested anteroseptal myocardial infarction.  In July 1988 treatment records, the Veteran was noted to be entirely asymptomatic, but was diagnosed with rule out silent anteroseptal myocardial infarction and rule out coronary heart disease (CAD).  In a December 1988 treatment record, the Veteran was found to have high risk factors for CAD, although he had no active disease at the time.  A March 1989 treatment report noted the Veteran's complaints of chest pain and pressure.  He was diagnosed with atypical chest pain.  An April 1989 treatment report also found that the Veteran had four risk factors for CAD, and a June 1989 periodic examination noted he suffered atypical chest pain in March 1989 and had risk factors for CAD. 

Service treatment records from the Veteran's second period of service show that, in March 1991, he was noted to have multiple cardiac risk factors for CAD.  He had an abnormal ECG.  An October 1991 ECG was found to be abnormal and revealed marked sinus bradycardia with first degree atrioventricular block as well as sinus tachycardia elevation.  

A March 1998 post-service VA examination showed no evidence of symptomatic heart disease, but VA and private medical records dated from July 2008 to October 2013 show that the Veteran has received intermittent treatment for atrial fibrillation and bradycardia.  The records indicate that the Veteran consistently complained of chest pain in relation to such diagnoses.  In his August 2011 substantive appeal (VA Form 9), the Veteran alleged he first experienced symptoms related to a heart disorder in 1998 within one year after his discharge from service.  An October 2013 note from St. Mary's Cardiology indicated that the Veteran first experienced atrial fibrillation four years earlier.  The Veteran noted occasional dizzy spells and no syncope and that he could sometimes tell he was out of rhythm.  Atrial fibrillation was confirmed by ECG.  

The November 2013 VA examination report noted a diagnosis of atrial fibrillation.  The Veteran reported he was diagnosed three or four years prior and stays in atrial fibrillation now.  He further noted heart disease in his family.  The examiner noted that the Veteran required continuous medication for control of his constant atrial fibrillation.  A physical examination revealed irregular heart rhythm with the point of maximal impact being the fourth intercostal space and trace edema in bilateral lower extremities.  A METs level test revealed dyspnea and fatigue at >7-1- METs, consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood and jogging.  The examiner noted that the Veteran's METs level limitation was due solely to his heart condition.  The Veteran reported he had less energy than he used to and sometimes felt lightheaded.  

The question that remains is whether there is a nexus between the Veteran's current diagnosis of atrial fibrillation and his in-service symptomatology discussed above.  The evidence of records related to nexus includes the November 2013 VA examiner's opinion.  The examiner noted that the Veteran's current METs limitation was not due to CAD or ischemic heart disease (IHD).  She further noted that the Veteran's atrial fibrillation was less likely as not related to his active duty service or period of ACDUTRA and did not pre-exist the Veteran's service.  Furthermore, the examiner concluded that no cardiovascular-renal disease had manifested itself within one year of the Veteran's period of service.  In rendering her opinions, the examiner looked specifically at the May 1988 and October 1991 abnormal ECGs, the July 1988 diagnosis of rule out anteroseptal myocardial infarction and rule out CAD, findings of cardiac risk factors for CAD in December 1988, April 1989, and March 1991, and the March 1989 treatment for atypical chest pain.  

The examiner further concluded that the Veteran's EKGs showed a lack of normal R-wave progression in precordial leads and were determined to be a normal variant for this Veteran and not due to an anteroseptal myocardial infarction or other CAD or IHD related event or condition.  She further noted that despite the presence of cardiac risk factors for coronary artery disease, the Veteran's multiple evaluations to rule out myocardial infarction and CAD were negative.  Additionally, the examiner concluded that the Veteran's EKG findings during and within two years of active duty were not signs of atrial fibrillation or in any way related to his subsequent development of atrial fibrillation.  The examiner noted that while the precise cause of the Veteran's atrial fibrillation is unknown, it is not due to CAD or IHD and is most likely due to genetic predisposition, based on medical evidence of heart rhythm abnormalities in his family.  Finally, the examiner concluded that the Veteran's atrial fibrillation had onset more than ten years after military service and is not related to CAD or IHD.  

The November 2013 VA examiner's opinion considered all of the pertinent evidence of record, to include the Veteran's symptoms in service, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, the Board accords great probative weight to the November 2013 VA examiner's opinion.  There is no contrary medical opinion of record.  

The Board has also considered the Veteran's contentions that his current heart disorder is related to his military service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence.  

Here, the Veteran is competent to describe the current manifestations of his heart disorder as well as his history of symptoms and treatment for such.  However, he, as a lay person, is not competent to opine as to the medical significance of abnormal electrocardiogram results and chest pain complaints as it pertains to an underlying cardiovascular disorder, or to the etiology of any heart disease, as he does not possess the requisite specialized knowledge to do so.  This is because the Board finds that such a question regarding the potential relationship between the Veteran's heart disorder and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Here, there is no indication that the Veteran possesses the required specialized medical knowledge or training to opine to the diagnosis and etiology of a heart disorder.  The Board recognizes that the Veteran alleges that he manifests a "chronic" disease under 38 C.F.R. § 3.309(a) which has been present since a period of service.  However, the Board places greater probative weight to the opinion of the November 2013 VA examiner who found that his abnormal EKG's were deemed normal variant findings, that his complaint of chest pain bore no relation to his current diagnosis of atrial fibrillation, and that he manifests no other form of heart disease.  Thus, the Board finds his statements as to chronicity and etiology to be greatly outweighed by the opinion of an examiner who has the specialized training and expertise to speak to a complicated issue of medical diagnosis and etiology.  Consequently, the competent evidence is against a finding of a nexus between the Veteran's current heart disorder and his military service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current heart disorder and his in-service symptoms, and service connection is not warranted. 

In conclusion, the Board finds that as the preponderance of the evidence is against a finding of a nexus between the Veteran's cardiac symptoms during service and his current diagnosis of atrial fibrillation, service connection is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a heart disorder is denied.  



____________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


